IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT NASHVILLE
                            Assigned on Briefs November 17, 2009

                     STATE OF TENNESSEE v. MARGLE WARD

                 Direct Appeal from the Circuit Court for Warren County
                        No. F-11168    Larry B. Stanley, Jr., Judge


                 No. M2008-02389-CCA-R3-CD - Filed September 8, 2010


A Warren County jury convicted the Defendant-Appellant, Margle Ward,1 of facilitation of
theft of property over $1,000, a Class E felony. He was sentenced as a multiple offender to
a four-year term of imprisonment and assessed $1,332.50 in fines. On appeal, Margle claims
(1) the insufficiency of the evidence; (2) the trial court erred in denying his motion to exclude
a statement he made to Jeff Panter; (3) the trial court erred in denying his motion to exclude
the testimony of Jason Ward; and (4) his sentence was excessive. Upon review, we affirm
the judgment of the trial court.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

C AMILLE R. M CM ULLEN, J., delivered the opinion of the court, in which J ERRY L. S MITH and
T HOMAS T. W OODALL, JJ., joined.

Jeremy D. Trapp, Smithville, Tennessee, for the Defendant-Appellant, Margle Ward.

Robert E. Cooper, Jr., Attorney General and Reporter; John H. Bledsoe, Senior Counsel; Lisa
S. Zavogiannis, District Attorney General; and Thomas J. Miner, Assistant District Attorney
General, for the Appellee, State of Tennessee.

                                                OPINION

        Trial. Margle was originally charged with theft of property over $1,000. He was
tried with co-defendant, Jessie R. Parker (“Parker”). Jeff Panter, the manager for Hills Creek
Nursery, testified that the nursery consisted of 240 acres of land and used aluminum pipes
for irrigation. In March of 2007, some of the pipes were stockpiled on a trailer near Hills
Creek Road. Panter testified that he saw the pipes on the evening of March 28, 2007, and


        1
         This case deals with criminal activity involving Margle Ward and his son, Jason Ward. For
purposes of clarity, both individuals will be referred to by their first name. No disrespect is meant to either
individual.
the next morning they were gone. Panter called the sheriff’s department to report the theft.
He also called local scrap yards and advised them that the pipes had been stolen and “to be
on the lookout.” Panter described the pipes as six inches in diameter and thirty feet in length.

        One of the scrap yards called Panter and advised him that the pipes were located off
of Highway 55 in Warren County. Panter called the police and drove to the location. Upon
arrival, Panter recognized the nursery’s pipes, which were cut into pieces, sitting in a trailer
attached to a truck. The truck had vegetation on its license plate which was the same as that
found in the area from where the pipes had been stolen. Panter was shown a photograph of
this area, and he identified the vegetation, as well as fresh tire tracks. He said the tire tracks
would not have resulted from operations at the nursery.

          Panter testified that when he arrived at the location of the recovered pipes, he saw
Parker in the back of a patrol car. Panter recognized Parker because Parker’s mother and
step-father once worked for Panter’s father. Panter also saw Margle speaking to an
investigator. Panter testified that Margle approached him and “said something to the effect
of . . . ‘Can I pay you for these pipes that’s been cut up and forget about it?’” Panter testified
that around 90 pipes were stolen. He was unsure of the total value of the stolen pipes;
however, he was paid $8,300 by the insurance company.

       On cross-examination, Panter testified that only twenty-five to thirty pieces of pipe
were actually recovered. Panter stated that in order to steal the pipes, someone needed to
drive across a field. He said he first came into contact with Margle after the pipes were
recovered. Panter did not know that Margle was in the scrap metal business.

        Deputy Steven Carpenter of the Warren County Sheriff’s Department testified that he
responded to a call from the Hills Creek Nursery on March 29, 2007. He met with Panter at
the nursery. Panter described where the pipes were located on the property before they were
stolen. Deputy Carpenter said he went to that location and found a trailer parked in the grass.
The trailer had flat tires and was empty. Deputy Carpenter stated that tracks surrounded the
trailer suggesting recent travel.

       While at the nursery, Deputy Carpenter received information regarding the possible
location of the stolen pipes. A scrap yard on Highway 55 had reportedly seen a load of pipes
on the other side of the highway. Deputy Carpenter went to that location and found Brian
Farmer and Parker cutting pipes with a saw. Parker claimed he got the pipes at Hills Creek
Nursery. Parker did not state that he purchased the pipe from a man named Danny Viller.
Deputy Carpenter said the pipes were visible from Highway 55 and did not appear hidden.

        Jason Margle, the Defendant-Appellant’s son, is deaf and testified with the assistance
of an interpreter. Jason was asked if he understood the interpreter, and he responded, “Yes.
I understand a little. I understand some sign language. But I’m not totally fluent in sign
language. Especially finger sign.” Jason said he could not read lips. He lived with his father

                                               -2-
at his home bordering Highway 55. Jason testified that on the night of the offense, Parker
was at Margle’s home. Parker was a friend of his father, but Jason did not know Parker
personally. Jason explained that Margle and Parker were talking inside of the home. When
they finished talking, Margle told Jason to go with Parker; however, Jason was not informed
of the destination. At around midnight, Jason said he got into his truck and followed Parker.
Jason’s truck had a trailer, which he bought from someone named Shawn. Jason testified that
he was alone in his truck. Upon arrival at their destination, Jason explained that he was
joined by his girlfriend’s brother, Chris, and Parker. The three men found the pipes sitting
on a trailer, loaded them onto Jason’s trailer, and drove away.

       Jason was “a little” concerned that they were not authorized to take the pipes. He said
he was told to keep quiet while loading the pipes, and his headlights were turned off. Jason
drove home after loading the pipes. The pipes were left outside on his trailer. Margle was
already asleep when he arrived home. Jason was unsure of the exact time that they left to
pick up the pipes. He just remembered that it was dark outside. Jason claimed he did not
know that the pipes were stolen.

       Chris Bratcher testified that he occasionally did work for Margle at his scrap yard.
Bratcher typically worked with Jason on various projects involving scrap metal. On the night
of the offense, Bratcher was at Margle’s home installing a CD player into Jason’s truck.
Parker arrived at Margle’s home and went inside to speak with Margle. At around 11:00
p.m., Margle directed Jason to go with Parker to load pipes onto Jason’s trailer. Bratcher
needed a ride home and wanted to earn some money, so he accompanied Jason.

       Bratcher recalled hearing that the pipes would be picked up at a woman’s home. He
was surprised to find that the pipes were “just sitting there on a trailer in the middle of
nowhere.” Bratcher was concerned about whether he was doing the right thing. He testified
that Parker told him to work at a hurried pace. After the pipes were loaded, Bratcher said
they “turned around in the field and then . . . took the pipe back to Margle’s house.” The
next day, Bratcher spoke with his mother about what happened, and she called the sheriff’s
department. Bratcher went to speak with the police on his own volition. He was not charged
despite his involvement in the theft.

        Bratcher said he heard Lonnie Shawn Miller’s (“Miller”) testimony from the
preliminary hearing. Bratcher testified that the pipes were not picked up from the location
testified to by Miller. Bratcher also stated that Miller’s testimony was not correct because
Miller claimed the pipes were laying in a field, rather than sitting on a trailer. Bratcher said
he was aware that Margle owned two scrap yards, one of which bordered Highway 55.

       Investigator James Edward Ramsey testified that he responded to a call regarding the
stolen pipes. He was informed by deputies that the stolen pipes were located off of Highway
55. Upon arriving at that location, there were several patrol cars already present. Other
officers had already spoken with Parker and Farmer. Investigator Ramsey recalled Panter

                                              -3-
arriving at the scene and positively identifying the stolen pipes. Investigator Ramsey spoke
with Parker after the pipes were recovered. Parker gave a statement that was reduced to
writing and signed. In the statement, Parker claimed he bought the pipes from Danny Viller
for $150. Parker said he and Jason picked up the pipes as instructed near Myers Cove Road.
Parker did not have a bill of sale from the transaction. Investigator Ramsey said he also
spoke with Jason. Jason admitted that he drove across the nursery’s field. Investigator
Ramsey testified that Margle owned two scrap yards and that the pipes were recovered at
Margle’s scrap yard off of Highway 55.

        Miller, who was serving a ten-year sentence based on multiple convictions for theft
at the time of trial, was the only witness for the defense. Miller’s theft convictions, which
occurred between March and April of 2007, resulted from stealing utility trailers. He sold
two of these trailers to Jason. Miller stated that while in jail, he learned that Margle was
charged with stealing the nursery’s pipes. Miller said he informed the police that Margle was
innocent and that he was responsible for the theft. Miller claimed he came across the pipes
while searching for a trailer to steal. He intended to steal the pipes and the trailer; however,
the trailer had flat tires. Miller said he loaded the pipes onto his trailer, dropped them off at
another location, and then contacted Parker to see if he was interested in purchasing them.
Miller said Parker purchased the pipes for $150. Miller told Parker the location of the pipes,
and he provided a bill of sale. Miller said the bill of sale listed his name as Danny Viller,
which he used as an alias. Miller did not tell Parker that the pipes were stolen. Miller said
he sold the pipes to Parker and had no dealings with Margle. Miller testified that his criminal
record includes about fifteen convictions.

       On cross-examination, Miller said he knew Jason and Margle for several months
before the pipes were stolen. Miller explained that they both knew him as Shawn Miller.
Miller said he visited Margle’s scarp yard about once a week. Miller also knew Parker from
high school. Miller said Parker would have known him from school, although they were not
acquaintances. Miller stated that after stealing the pipes, he dumped them in a field. He
denied that Jason and Bratcher would have unloaded the pipes off of a trailer.

      Following the proof at trial, Margle was acquitted of theft over $1,000. He was
convicted of facilitation of theft over $1,000. Margle filed a motion for new trial that was
denied.

        Sentencing Hearing. Charles Bayless testified that he was a minister who served as
a spiritual adviser to Margle. Each week, they studied the Bible together for about an hour.
Bayless said they had studied together for two years, and they continued to do so even after
Margle was imprisoned. Bayless believed that probation would be beneficial to Margle, his
family, and the community. Bayless was aware that Margle has a criminal history; however,
he believed that Margle was making progress towards becoming a better person.



                                               -4-
       Gina Smithson said she served as Margle’s probation officer. Margle was placed on
probation following a conviction for sale of marijuana. Smithson said Margle was on
probation when he was charged in the current proceeding. Margle also violated his probation
by testing positive for marijuana. Officer Smithson testified that she prepared the
presentence report. She said she performed a criminal background search of Margle, and she
concluded that the report was accurate.

       Margle testified that he was employed by a brick and block company, and he received
a consistent income from this job. Margle acknowledged that he had an extensive criminal
history; however, he claimed he was taking steps to change his life. He was active with the
church, and he claimed he was no longer involved in criminal activity.

       The record includes the presentence report. The report lists Margle’s prior criminal
record, which includes at least twenty-five convictions. These convictions occurred between
1976 and 2006.

       At the conclusion of the hearing, the trial court sentenced Margle as a range two,
multiple offender. Consequently, the range of punishment was two to four years. The trial
court considered the enhancement and mitigating factors set forth in Tennessee Code
Annotated sections 40-35-113 and 40-35-114, and imposed the maximum sentence of four
years. It focused on Margle’s extensive criminal history and the fact that he was on
probation when he committed the instant offense.

                                         ANALYSIS

       I. Sufficiency of the Evidence. Margle claims the evidence did not support his
conviction for facilitation of theft over $1,000. Specifically, he argues the evidence failed
to prove that he knew another person intended to steal the pipes or that he knowingly
furnished substantial assistance with the theft. In response, the State contends that a rational
jury could have found that Margle facilitated the theft. Upon review, we agree with the
State.

        The State, on appeal, is entitled to the strongest legitimate view of the evidence and
all reasonable inferences which may be drawn from that evidence. State v. Bland, 958
S.W.2d 651, 659 (Tenn. 1997). When a defendant challenges the sufficiency of the evidence,
this court must consider “whether, after reviewing the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781,
2789 (1979). Similarly, Rule 13(e) of the Tennessee Rules of Appellate Procedure states,
“Findings of guilt in criminal actions whether by the trial court or jury shall be set aside if
the evidence is insufficient to support a finding by the trier of fact of guilt beyond a
reasonable doubt.” The requirement that guilt be found beyond a reasonable doubt is

                                              -5-
applicable in a case where there is direct evidence, circumstantial evidence, or a combination
of the two. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990) (citing State
v. Brown, 551 S.W.2d 329, 331 (Tenn. 1977) and Farmer v. State, 343 S.W.2d 895, 897
(Tenn. 1961)). The trier of fact must evaluate the credibility of the witnesses, determine the
weight given to witnesses’ testimony, and must reconcile all conflicts in the evidence. State
v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996).

       When reviewing issues regarding the sufficiency of the evidence, this court shall not
“reweigh or reevaluate the evidence.” State v. Philpott, 882 S.W.2d 394, 398 (Tenn. Crim.
App. 1994) (citing State v. Cabbage, 571 S.W.2d 832, 836 (Tenn. 1978), superseded by
statute on other grounds as stated in State v. Barone, 852 S.W.2d 216, 218 (Tenn.1993)).
This court has often stated that “[a] guilty verdict by the jury, approved by the trial judge,
accredits the testimony of the witnesses for the State and resolves all conflicts in favor of the
theory of the State.” Bland, 958 S.W.2d at 659 (citation omitted). A guilty verdict also
“removes the presumption of innocence and replaces it with a presumption of guilt, and the
defendant has the burden of illustrating why the evidence is insufficient to support the jury’s
verdict.” Id. (citation omitted).

       We recognize that “[i]n the absence of direct evidence, a criminal offense may be
established exclusively by circumstantial evidence.” State v. Hanson, 279 S.W.3d 265, 275
(Tenn. 2009) (citing Duchac v. State, 505 S.W.2d 237, 241 (Tenn. 1973); Marable v. State,
313 S.W.2d 451, 456-58 (Tenn. 1958)). In such a case, the evidence “must be so strong and
cogent as to exclude every other reasonable hypothesis save the guilt of the defendant, and
that beyond a reasonable doubt.” State v. Crawford, 470 S.W.2d 610, 612 (Tenn. 1971). In
addition, the evidence “must be not only consistent with the guilt of the accused but it must
also be inconsistent with his innocence and must exclude every other reasonable theory or
hypothesis except that of guilt.” Pruitt v. State, 460 S.W.2d 385, 390 (Tenn. Crim. App.
1970), perm. to appeal denied (Tenn. Nov. 2, 1970). In other words, “[a] web of guilt must
be woven around the defendant from which he cannot escape and from which facts and
circumstances the jury could draw no other reasonable inference save the guilt of the
defendant beyond a reasonable doubt.” Crawford, 470 S.W.2d at 613. The trier of fact
decides the weight to be given to circumstantial evidence, and “‘[t]he inferences to be drawn
from such evidence, and the extent to which the circumstances are consistent with guilt and
inconsistent with innocence, are questions primarily for the jury.’” Marable, 313 S.W.2d
451, 457 (Tenn. 1958) (quoting 2 Wharton’s Criminal Evidence 1605-06).

      The offense of theft of property is defined under Tennessee Code Annotated section
39-14-103, which states:

       A person commits theft of property if, with intent to deprive the owner of
       property, the person knowingly obtains or exercises control over the property
       without the owner’s effective consent.

                                               -6-
Section 39-11-403 sets forth the requirements for facilitating a felony. It states:

       (a) A person is criminally responsible for the facilitation of a felony, if,
       knowing that another intends to commit a specific felony, but without the
       intent required for criminal responsibility under § 39-11-402(2), the person
       knowingly furnishes substantial assistance in the commission of the felony.

        First, Margle asserts that the evidence was insufficient because it failed to prove that
he knew another person intended to steal the pipes. He claims this case is analogous to State
v. Rod Mills, No. E2006-02207-CCA-R3-CD, 2007 WL 1610092 (Tenn. Crim. App., at
Knoxville, June 5, 2007), in which this court reversed a conviction for theft based on the
insufficiency of the evidence. Id. at *3. In Rod Mills, the defendant worked as a mechanic
at a garage. Id. at *1. While employed there, the garage’s owner gave him a truck that
purportedly served as payment for past work the defendant had done. The truck contained
an engine which the owner had stolen from a customer’s truck. The engine was found in the
defendant’s possession during the police’s investigation. Id. The owner told a detective that
the defendant was not told that the engine was stolen. Id. at *2. On appeal, this court
reversed the conviction, concluding that the evidence “did not prove, beyond a reasonable
doubt, that the defendant had actual or constructive notice that the truck was stolen at the
time he was found with the truck in his possession.” Id. at *3. This court referred to the
testimony that the defendant received the truck as payment for past work. It also considered
the testimony that the defendant was not informed of the theft, that he cooperated with the
police’s investigation, and that he had not taken steps to hide the theft. Id.

        We are not persuaded that this case is analogous to Rod Mills. Margle argues that,
like the defendant in Rod Mills, he relied on statements from someone claiming to be the
lawful owner of the stolen property. This argument assumes the jury credited Miller’s
testimony that he was responsible for stealing the pipes and selling them to Parker. Through
the guilty verdict, the jury clearly rejected Miller’s testimony. The jury had reason to
question Miller’s credibility given his criminal record, the context of his admission, and the
fact that his testimony was rebutted by the proof at trial. Miller claimed he stole the pipes
from the nursery and dumped them on the ground in a field. This testimony was rebutted by
Bratcher and Jason, both of whom testified that the pipes were situated on a trailer. Bratcher
also disputed Miller’s preliminary hearing testimony and stated that Miller did not accurately
describe the location of the pipes. Additionally, there was testimony from Deputy Carpenter
that Parker claimed he got the pipes from the nursery.

       Based on the testimony of Jason and Bratcher, there was sufficient evidence that
Margle knew Parker intended to steal the pipes. Both witnesses testified that Parker visited
with Margle at his home on the night of March 28. At around midnight, Jason said Margle
directed him to go “somewhere” with Parker. Jason was not informed of the destination;
however, he was told to follow Parker’s vehicle. Upon loading the pipes, both Jason and

                                              -7-
Bratcher said they were concerned about whether they were authorized to take the pipes.
Bratcher testified that Parker had them work at a hurried pace, and the lights on their vehicles
were turned off. The pipes were recovered the next day at Margle’s scrap yard. Panter
testified that when he arrived at the scrap yard, Parker and another individual were cutting
the pipes. Based on the foregoing evidence, a rational jury could have found that Margle
knew Parker intended to steal the pipes.

        Second, Margle argues that the evidence did not show that he knowingly provided
substantial assistance in the commission of the theft because he was not seen handling the
pipes. We recognize that Margle did not remove the pipes from the nursery; however, we
conclude that he furnished substantial assistance in the commission of the offense. As
discussed above, Margle met with Parker in private before instructing Jason to assist Parker
in retrieving the pipes. Jason complied with his father’s instructions even though he did not
know Parker personally. Jason’s involvement in the theft was critical because his truck and
trailer were used to transport the stolen pipes. The pipes were brought back to Margle’s
property where they remained until they were recovered by the police. Based on these facts,
a rational jury could have found that Margle knowingly furnished substantial assistance in
the theft of the pipes. Accordingly, Margle is not entitled to relief on this issue.

        II. Rule 408. Margle claims the trial court erred by denying his motion to exclude
a statement he allegedly made to Panter. At trial, Panter testified that he encountered Margle
shortly after the pipes were recovered. According to Panter, Margle “said something to the
effect of . . . ‘Can I pay you for these pipes that’s been cut up and forget about it?’” Margle
asserts the statement was inadmissible under Rule 408 of the Tennessee Rules of Evidence
because it constituted an offer to compromise. Alternatively, he claims this statement should
not have been allowed under Rule 403 because it was unfairly prejudicial. The State argues
that the trial court properly found that the statement was not an offer of compromise under
Rule 408. It also contends that Margle’s claim under Rule 403 was waived by his failure to
raise the issue either before or during trial. Waiver notwithstanding, the State argues that the
statement was not unfairly prejudicial.

        Margle filed a pre-trial motion seeking to exclude the statement under Rules 408 and
410 of the Tennessee Rules of Evidence. This motion did not assert Rule 403 as grounds for
relief. The motion was addressed at a pre-trial hearing, and Margle claimed the statement
was inadmissible under Rule 408. Margle did not raise Rule 403 as a basis for excluding the
statement at the pre-trial hearing. Panter was called to testify at the hearing. He said Margle
was present when he went to recover the pipes. According to Panter, Margle stated, “‘If I
pay you for what’s been cut up, will you just forget about it?’” Panter explained that he had
no prior discussions with Margle about the pipes and that the details of the offer were
unclear. Following Panter’s testimony, the trial court overruled the motion. It found that
Rule 408 was inapplicable because there was no evidence of a “legitimately disputed claim”
when the statement was made.

                                              -8-
       The Tennessee Supreme Court has generally held, “questions concerning the
admissibility of evidence rest within the sound discretion of the trial court, and this Court
will not interfere in the absence of abuse appearing on the face of the record.” State v.
Pylant, 263 S.W.3d 854, 870 (Tenn. 2008) (citing State v. Dotson, 254 S.W.3d 378, 392
(Tenn. 2008); State v. DuBose, 953 S.W.2d 649, 652 (Tenn. 1997); State v. Van Tran, 864
S.W.2d 465, 477 (Tenn. 1993); and State v. Harris, 839 S.W.2d 54, 73 (Tenn. 1992)). A trial
court abuses its discretion when it applies “an incorrect legal standard or [reaches] a decision
which is illogical or unreasonable and causes an injustice to the party complaining.” State
v. Ruiz, 204 S.W.3d 772, 778 (Tenn. 2006) (citing Howell v. State, 185 S.W.3d 319, 337
(Tenn. 2006)).

       Rule 408 of the Tennessee Rules of Evidence states:

       Evidence of (1) furnishing or offering to furnish or (2) accepting or offering
       to accept a valuable consideration in compromising or attempting to
       compromise a claim, whether in the present litigation or related litigation,
       which claim was disputed or was reasonably expected to be disputed as to
       either validity or amount, is not admissible to prove liability for or invalidity
       of a civil claim or its amount or a criminal charge or its punishment. Evidence
       of conduct or statements made in compromise negotiations is likewise not
       admissible. . . . This rule also does not require exclusion when the evidence
       is offered for another purpose, such as proving bias or prejudice of a witness,
       negativing a contention of undue delay, or proving an effort to obstruct a
       criminal investigation or prosecution; however, a party may not be impeached
       by a prior inconsistent statement made in compromise negotiations.

       In considering the plain language of Rule 408, the trial court properly denied Margle’s
motion. The final sentence of Rule 408 states, “This rule also does not require exclusion
when the evidence is offered for another purpose, such as . . . proving an effort to obstruct
a criminal investigation or prosecution.” Here, the testimony regarding Margle’s statement
was certainly introduced to show that he attempted to obstruct a criminal investigation or to
possibly avoid prosecution. Panter said Margle made the statement in the presence of the
police after the pipes were recovered. At the time, Panter said Parker was already in the back
of a patrol car. Margle claims his case is somehow distinguishable because he made the
statement in an effort to protect his son, Jason, who was also involved in the theft. Rule 408
does not specify that the defendant must be the beneficiary of the obstruction; rather, it refers
in general terms to the obstruction of “a criminal investigation or prosecution.” (emphasis
added). Accordingly, we hold that the trial court correctly found that Rule 408 does not
require excluding Margle’s statement. We note that Tennessee appellate courts have rarely
had to consider the applicability of Rule 408 in the context of criminal cases. Our holding
is consistent with the approach taken in Hawaii, which has a rule of evidence nearly identical
to Rule 408 in Tennessee. See State v. Gano, 988 P.2d 1153, 1161 (Haw. 1999) (“We hold

                                               -9-
that, in a criminal trial, evidence of an accused’s offer to pay value to a complainant in an
attempt to avoid prosecution is not excludable under HRE 408.”).

        Margle also claims that the statement was inadmissible under Rule 403 because its
probative value was substantially outweighed by the danger of unfair prejudice. However,
Margle failed to raise this issue in his pre-trial motion, at trial, or in his motion for new trial.
Therefore, this issue is waived. See T.R.A.P. 36(a) (“Nothing in this rule shall be construed
as requiring relief be granted to a party responsible for an error or who failed to take
whatever action was reasonably available to prevent or nullify the harmful effect of an
error.”); T.R.A.P. 3(e) (“[I]n all cases tried by a jury, no issue presented for review shall be
predicated upon error in the admission or exclusion of evidence . . . unless the same was
specifically stated in a motion for a new trial; otherwise such issues will be treated as
waived.”). Waiver notwithstanding, we are not persuaded that Margle’s statement was
inadmissible under Rule 403. Margle’s brief contains almost no explanation as to how he was
unfairly prejudiced by the statement. It is limited to the following assertion: “The probative
value of Appellant’s statement was substantially outweighed by the unfair prejudice that
resulted as the State tried to use this statement as an admission of guilt.” Based on this
blanket assertion, we cannot conclude that the trial court abused its discretion. Margle is not
entitled to relief on this issue.

        III. Admissibility of Jason Ward’s testimony. Margle claims the trial court should
have excluded the testimony of Jason under Rule 403 because it is questionable whether he
was able to effectively communicate with the interpreter. In response, the State argues that
Margle failed to demonstrate that the interpreter provided inaccurate translations, or any
resulting prejudice.

        Before trial, Margle made an oral motion to exclude Jason’s testimony. At that time,
Jason had already entered a best interest plea. Margle claimed it was evident from Jason’s
testimony at his plea hearing that he struggled to communicate with an interpreter. Margle
argued that he would be prejudiced by Jason’s testimony at trial, and therefore he should not
be allowed to testify. Margle did not specify the legal basis for his argument other than
stating that he would suffer prejudice. The trial court overruled Margle’s motion, stating:

       I think [Jason] got through [the plea hearing] pretty well, considering all the
       circumstances. Considering he can’t read and that all of that had to be
       explained to him. But . . . you can renew your objection when he testifies if
       you want.

       At the start of Jason’s testimony, he was asked if understood the interpreter, who
communicated through sign language. Jason responded, “Yes. I understand some sign
language. But I’m not totally fluent in sign language. Especially finger sign.” Jason stated
that he could not read lips. The interpreter interjected during Jason’s testimony on three

                                               -10-
separate occasions. In the first instance, she had Jason repeat a response. The second
instance related to the use of a leading question. The final instance occurred on cross-
examination while defense counsel was questioning Jason about the drive to pick up the
pipes. The questioning continued as follows:

       DEFENSE: Okay, so Mr. Parker followed you then, correct?

       JASON:        Ah, yeah. We were going, but I did not know we were going to
                     steal any pipe.

       COURT:        Was anyone in front of you, leading you?

       JASON:        It was dark and we turned.

       INTERPRETER:         I’ll be honest with you. Your honor, I’m just not sure at
                            this point what he’s trying to say.

       COURT:        How did you, how did you know the directions to find the pipe?

       JASON:        Jessie told me. He told me. Then I had the trailer in the back
                     and there was no lights on the trailer. So we had to go there at
                     night to get it.

        As previously stated, questions concerning the admissibility of evidence are reviewed
for an abuse of discretion. See Pylant, 263 S.W.3d at 870; Forbes, 918 S.W.2d at 449. Here,
Margle argues that Jason’s testimony was inadmissable under Rule 403 because “the
potential for inaccurate translation” was unfairly prejudicial to his defense. Rule 403
provides:

       Although relevant, evidence may be excluded if its probative value is
       substantially outweighed by the danger of unfair prejudice, confusion of the
       issues, or misleading the jury, or by considerations of undue delay, waste of
       time, or needless presentation of cumulative evidence.

       In viewing the trial transcript, Margle’s appeal is problematic because he did not
object to Jason’s testimony. In ruling on the pre-trial motion, the trial court overruled
Margle’s motion based on Jason’s response at his guilty plea. The court advised Margle that
he could renew his objection at trial; however, he failed to do so. Our review is therefore
limited to the trial court’s pre-trial decision to overrule Margle’s motion. At that time, the
only evidence the trial court had to consider was Jason’s testimony at his plea hearing. We
have reviewed the transcript from the plea hearing, and it contains no support for Margle’s
claim. Jason clearly struggled to answer some of the questions; however, there is no

                                             -11-
evidence that this was due to his inability to communicate with the interpreter. Additionally,
nothing suggests that the interpreter provided an inaccurate translation of Jason’s testimony.
As a result, the trial court did not abuse its discretion by permitting Jason to testify. Margle
is not entitled to relief on this issue.

       IV. Sentencing. Margle asserts the trial court erred in imposing the maximum
sentence of four years. He claims the trial court should not have considered his criminal
record in the presentence report because it contained unreliable hearsay evidence. Margle
also contends that proper weight was not given to several mitigating factors. In response, the
State argues that the trial court could consider the presentence report because it was reliable
hearsay. It also claims the trial court properly weighed the mitigating factors.

       In sentencing Margle, the trial court relied upon a presentence report from the
Tennessee Board of Probation and Parole, which contains a list of Margle’s criminal
convictions. The report states that it was prepared by Investigating Officer Gina Smithson,
who testified at the sentencing hearing. Officer Smithson said she performed a criminal
background search of Margle, and she testified that the report was accurate. Officer
Smithson was also familiar with Margle’s criminal history because she served as his
probation officer. Margle objected to the introduction of the report as an exhibit, but the trial
court overruled this objection without comment. The report states that Margle has at least
twenty-five prior convictions.

        Margle acknowledges on appeal that the trial court was permitted to consider reliable
hearsay in reviewing his criminal history. See T.C.A. § 40-35-209(b) (2008); State v.
Chambless, 682 S.W.2d 227, 233 (Tenn. Crim. App. 1984). He argues, however, that the
criminal record included in the presentence report was not reliable. In support, Margle cites
to State v. Buck, 670 S.W.2d 600 (Tenn. 1984), in which an uncertified computer print-out
from the National Crime Information Center (N.C.I.C.) was used to prove the defendant’s
criminal record. Id. at 607. The Tennessee Supreme Court held:

        [C]omputer print-outs from the N.C.I.C. are not admissible as a substitute for
        certified copies of court convictions nor for any other purpose. The
        information in such reports is pure hearsay, of a dubious degree of accuracy,
        prepared for purposes other than court use, contains information that is likely
        to be prejudicial under all circumstances and is not the best evidence of matters
        that can be proven by reliable, documentary evidence.

Id. Here, an uncertified print-out2 was also used to prove Margle’s criminal record; however,
the comparison to Buck is somewhat misplaced because of the additional testimony offered

       2
        The sentencing hearing transcript shows that the State offered into evidence certified copies of
Margle’s prior convictions. However, the record does not contain this exhibit.

                                                 -12-
by Officer Smithson. Officer Smithson testified that she performed a criminal background
search, and she personally attested to the accuracy of the report. Officer Smithson was also
familiar with Margle’s criminal history, having served as his probation officer. Based on this
additional testimony, we conclude that the information supporting Margle’s criminal history
was reliable hearsay. See State v. Adams, 45 S.W.3d 46, 59 (Tenn. Crim. App. 2000) (“This
court has consistently held the presentence report to be reliable hearsay.”); State v. Baker,
956 S.W.2d 8, 17 (Tenn. Crim. App. 1997) (“[T]he information is reliable because it is based
upon the presentence officer’s research of the records, contact with relevant agencies, and
the gathering of information which is required to be included in a presentence report); State
v. Richardson, 875 S.W.2d 671, 677 (Tenn. Crim. App. 1993). In reaching this conclusion,
we find it significant that Margle testified at the sentencing hearing and did not contest the
convictions within the presentence report. Instead, he conceded at least three of the prior
convictions listed in the report. Margle is not entitled to relief on this issue.

        Margle also claims that the trial court failed to give proper weight to several
mitigating factors. Specifically, he refers to his lack of involvement in the crime and the
insufficiency of the evidence. The trial court found that neither factor was applicable. At
the sentencing hearing, the trial court considered the enhancement and mitigating factors set
forth in Tennessee Code Annotated sections 40-35-113 and 40-35-114, and it imposed the
maximum sentence of four years. The sentencing range for a multiple offender is two to four
years. The trial court based its decision primarily on Margle’s extensive criminal record and
the fact that he was on probation when he committed the offense. Our review of the record
supports the findings of the trial court. The record shows that the trial court considered the
appropriate mitigating and enhancement factors, and that Margle’s sentence comports with
the principles of the Sentencing Act. As a result, the trial court acted within its discretion in
imposing the maximum sentence. See State v. Carter, 254 S.W.3d 335, 346 (Tenn. 2008)
(This court is “bound by a trial court’s decision as to the length of the sentence imposed so
long as it is imposed in a manner consistent with the purposes and principles set out in
sections -102 and -103 of the Sentencing Act.”). Margle is not entitled to relief on this issue.

                                       CONCLUSION

        Based on the foregoing, the judgment of the trial court is affirmed.


                                                     ______________________________
                                                     CAMILLE R. McMULLEN, JUDGE




                                              -13-